Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on May 02, 2022 is acknowledged however the Examiner is withdrawing the restriction requirement of March 01, 2022 and all claims have been examined for allowability.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 2, replace “the step” in line 1 to “a step”.
Regarding claim 5, replace “the step” in line 1 to “a step”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Robinson et al. (USP 4,741,819) hereafter Robinson.  Robinson is to a system for removing sulfur from a hydrocarbon stream utilizing a calcium absorbent before subjecting the sulfur-deficient stream to a catalytic reforming step to produce hydrogen.  Robinson does not disclose partially reforming the hydrocarbon during the sulfur capture step and does not disclose cracking the hydrocarbon thereby producing solid carbon.  The ordinary skilled artisan is aware that it is not desirable to produce solid carbon during reforming as the solid carbon coats the surface of the reforming catalyst.  Therefore, Robinson does not desire to crack the hydrocarbons to hydrogen and solid carbon.  There is no motivation to modify Robinson to add a this cracking step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732